Citation Nr: 0907984	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a low back disability.  This case was 
previously before the Board in April 2006 and again in March 
2008, and was remanded on each occasion for additional 
development of the record and/or to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records disclose that the Veteran was 
seen on several occasions for complaints of back pain.  It 
was reported in September 1973 that he had been injured in a 
fight.  An examination revealed local tenderness over his 
back where he received the blow.  The diagnosis was contusion 
with severe local pain.  He was seen for low back pain in 
October 1973.  It was indicated that he had pain from T7-9.  
He was hospitalized in October 1974 for back strain.  When 
seen later that month, it was reported that he had a long 
history of problems dating to 1966 when he had removal of an 
esophageal cyst.  He subsequently underwent a rhizotomy in 
1971 and a scar revision.  He had experienced intermittent 
pain since then, usually associated with trauma.  He had 
fallen recently and developed pain in the thoracic spine.   
 
The Veteran was hospitalized by the VA from January to 
February 1987.  He stated that he had had low back pain with 
extension into the right lower extremity since 1985.  The 
diagnosis on discharge was low back pain with extension into 
the right lower extremity.  Magnetic resonance imaging of the 
lumbar spine in February 2000 revealed degenerative disc 
disease, L5-S1.

The Veteran was afforded a VA examination in October 2006 to 
ascertain the etiology of his low back disability.  The 
examiner noted he reviewed the claims folder.  The Veteran 
related that he injured his back in service when he broke up 
a fight.  He added that he had experienced no problems with 
that injury until approximately six years earlier.  Following 
an examination, the diagnosis was lumbar strain.  The 
examiner concluded that it was less likely than not that the 
Veteran's low back condition was related to service, but 
rather a result of osteoarthritis with nerve root impingement 
and chronic lumbar strain.  He commented that the rationale 
for his opinion was that the Veteran had not had problems 
with his back for at least 25 years after his in-service low 
back injury.  

Although the examiner stated he had reviewed the claims 
folder, some of the facts upon which he relied were not true.  
As noted above, the Veteran was seen on more than one 
occasion for back pain during service.  In addition, although 
the Veteran was hospitalized for low back pain in 1987, the 
examiner failed to consider this fact.  Thus, the examiner's 
opinion was not based on an accurate history of the Veteran's 
low back problems, and a new examination should be conducted.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature of his low back disability and 
for an opinion as to whether the 
condition is related to service.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to provide an opinion 
regarding whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability) that the Veteran's 
current low back disability arose during 
service or is related to an event or 
injury in service.  A rationale for any 
opinion expressed should be set forth.  
The examiner should note that the Veteran 
was seen for back pain on several 
occasions in service and hospitalized for 
low back pain following service in 1987.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




